Citation Nr: 1732387	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-10 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to October 1987, November 1990 to October 1991, and February 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas. 

In December 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record. 

The Board remanded the case in March 2011, November 2014, and February 2016 for additional development.  Thereafter, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in May 2017, which was obtained in July 2017. The case now returns for appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, her symptoms of chest pain and shortness of breath had their onset during her periods of service in the Southwest Asia Theater of Operations during the Persian Gulf War. 

2.  Resolving all doubt in the Veteran's favor, her symptoms of fatigue, night sweats, and weight loss had their onset during her periods of service in the Southwest Asia Theater of Operations during the Persian Gulf War.

CONCLUSIONS OF LAW

1.  The criteria for service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016). 

2.  The criteria for service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for symptoms of chest pain, shortness of breath, fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such manifestations shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2021).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from December 1990 to September 1991 and from April 2003 to February 2004 during the Persian Gulf War and, therefore, such laws and regulations are applicable to her claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement of a nexus or association between the claimed disability and in-service incurrence or aggravation.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for symptoms of chest pain, shortness of breath, fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness associated with her service in Southwest Asia. 

With respect to the Veteran's claimed chest pain and shortness of breath, in a report of medical history completed in conjunction with her December 1986 entrance examination for her first period of active duty service, she complained of pain in her chest when running a lot.  At that time, a clinical evaluation of her lungs and chest showed normal findings.  Upon entrance into her second period of active duty service , the Veteran noted no complaints of pain or pressure in her chest or shortness of breath in an October 1990 report of medical history.  A clinical evaluation of lungs and chest was normal at that time.  In a report of medical history completed in conjunction with a May 1991 examination, the Veteran reported pain or pressure in her chest and a clinical evaluation of her lungs and chest was normal. 

Following her second period of active duty service, the Veteran reported shortness of breath and chest pain in a May 1994 report of medical history completed during a Persian Gulf Clinic.  The Veteran also reported chest pain in a February 1995 annual medical certificate.  During a November 1995 VA examination, the Veteran reported a dull aching pain in the left side of her chest since 1993.  Chest pain and shortness of breath as characterized by history and physical findings as described was diagnosed.  A chest x-ray completed in November 1995 noted no acute cardiopulmonary abnormalities.  Chest pain was once again reported in a February 1996 annual medical certificate.  In a May 1996 report of medical history, the Veteran reported pain or pressure in her chest and shortness of breath.  A clinical evaluation of the lungs and chest reflected normal findings.  An August 1996 treatment record once again noted complaints of chest pain.  The Veteran also complained of pain or pressure in her chest in a May 2001 report of medical history and clinical evaluation of her lungs and chest performed at that time was normal. 

The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service.  An in-service treatment record noted chest pain following the use of the medication Imitrex.  In a January 2003 post-deployment health assessment, the Veteran complained of chest pain or pressure during her deployment, but reported no difficulty breathing. 

The Veteran testified at her December 2009 Board hearing that her chest pain and shortness of breath began during service in the Gulf War.  A letter from a fellow service member dated in November 1995 indicated that he had witnessed the Veteran having chest pains and breathing problems during Operation Desert Storm.  He indicated that many of these occasions were not documented.  Another friend of the Veteran submitted a letter in November 1995 indicating that the Veteran had complained of chest pain since returning home from the Gulf War.  In a September 1996 letter, a friend of the Veteran indicated that ever since returning from the Persian Gulf, the Veteran had suffered from chest pain.  A letter submitted from the Veteran's sister at that time also indicated that the Veteran had been complaining of chest pain since returning from the Persian Gulf. 

With respect to the Veteran's claimed fatigue, night sweats, and weight loss, no complaints associated with these symptoms were made during the Veteran's first period of active duty service.  During the second period of service, the Veteran reported that she had lost five pounds over two months.  Following the second period of active duty service, the Veteran reported at a May 1994 VA examination that she had recent loss of weight and that she felt fatigued and tired.  A July 1997 VA examination noted an impression of night sweats, weight fluctuation, and chronic fatigue by history with no disease found.  In a January 2003 post-deployment health assessment, the Veteran complained of weakness, swollen, stiff or painful joints, and still feeling tired after sleeping.  The Veteran did not report any medical concerns at a February 2003 pre-deployment health assessment for her third period of active duty service. 

The Veteran testified at her December 2009 Board hearing that she first started experiencing debilitating fatigue on a daily basis directly after she came home from the Gulf War. She described having muscle aches, loss of weight, and fatigue.  In a September 1996 statement, a friend of the Veteran indicated that since coming back from the Persian Gulf, the Veteran never had energy and had lost a large amount of weight.  In a December 2008 statement, her mother indicated that after the Gulf War the Veteran started losing so much weight that she looked like a skeleton.  She also stated that within months of her return, her daughter started having night sweats in the middle of the night.  Subsequently, in a December 2009 statement, the Veteran's mother reported that the Veteran had been in constant pain since serving in the Gulf and Iraq Wars.  In a December 2008 letter, the Veteran' sister reported that she was no longer the same person and looked sick after losing too much weight.  Her sister submitted an additional statement in December 2009 in which she indicated that the Veteran was always in pain since she returned from the Gulf War.  In April 2011, the Veteran reported that these conditions cause her constant pain and discomfort that have gotten worse over time and make it difficult to work.  She also reported feeling tired and being forced to take leave from work due to such conditions.  That same month, the Veteran's supervisor submitted a statement reporting that the Veteran's job performance and attendance had decreased due to health issues.   

The Veteran was provided a VA examination in May 2011, pursuant to the March 2011 Board remand.  However, in its November 2014 remand, the Board found that the May 2011 VA examiner did not adequately address the questions asked by the Board in the March 2011 remand, was somewhat dismissive of the Veteran's lay reports of symptomatology, and related the Veteran's shortness of breath and chest pain to a subtle panic disorder or anxiety disorders that had not been diagnosed to that point. 

The Veteran was examined again by VA in February 2015.  With regard to the Veteran's respiratory complaints and chest pain, the examiner noted that the Veteran reported a history of chronic dyspnea and chest pain, and that these symptoms had been ongoing for several years and may have worsened.  The examiner indicated that "past history" associated these symptoms with anxiety episodes.  However, as noted in the February 2016 Board remand, this opinion was inadequate as the examiner did not identify the evidence relied upon in determining that anxiety was the cause of the Veteran's pulmonary symptomatology. 

The February 2015 VA examiner also performed an examination for chronic fatigue syndrome in regard to the Veteran's claimed fatigue, night sweats, and weight loss.  The examiner found that the Veteran did not meet the accepted criteria used to diagnose chronic fatigue syndrome, and opined that it was less likely than not that her symptoms are related to a service-connected condition.  However, as noted in the February 2016 Board remand, this opinion was also found inadequate as the examiner did not assess whether or not the Veteran may have symptoms, including  fatigue, that are chronic, not associated with a diagnosed disorder, and potentially service-connected as an undiagnosed illness. 

An additional VA examination was conducted in May 2016, and addendum opinions were obtained in September and October 2016 by the same VA examiner.  Following a chest x-ray and a pulmonary function test (PFT), the examiner concluded that the Veteran did not have a clinically diagnosed chronic respiratory condition.  The examiner also found that she did not have a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  He reached this conclusion based on the Veteran's history, physical examination, and test results as well as the Veteran's report of going to the gym three times per week to work out.  The examiner further attributed the Veteran's fatigue to anxiety and depression, found that the did not exhibit significant weight loss, and reported that the Veteran presented with several potential etiologies for night sweats and, thus, he could not determine the cause without resorting to speculation.  He concluded that such symptomatology is not caused by chronic fatigue syndrome or a medically unexplained chronic multisymptom illness. 

Thereafter, in May 2017, the Board requested VHA expert opinion.  In this regard, the Board determined that an opinion from a specialist was necessary as the VA May/September/October 2016 medical opinions were not legally adequate to resolve the Veteran's claims.  Here, the Board noted that, while the examiner reported that he considered the lay statements and testimony of the Veteran and her friends and family in rendering his opinions, he did not reconcile their observations with his conclusions.  The Board further noted that his findings as to a lack of weight loss is inaccurate as both lay statements of record and VA treatment records show that, during pendency of the claim, the Veteran exhibited significant weight loss over relatively short timeframes to the extent that she was prescribed medicine to address such weight loss.  Additionally, the Board indicated that, in a September 2016 rating decision, the Veteran was service-connected for posttraumatic stress disorder (PTSD) related to in-service stressors; and at a VA examination conducted earlier that month, the examiner attributed symptoms of depressed mood, anxiety, and chronic sleep impairment to the Veteran's PTSD.  In light of such, the Board requested an opinion as to whether the Veteran's symptoms of chest pain, shortness of breath, fatigue, night sweats, and weight loss were attributed to a known clinical diagnosis, and if so, whether such disorder had its onset during any period of her active duty service; whether she had objective indications of a chronic disability resulting from an undiagnosed illness; or whether her above symptoms represented a "medically unexplained chronic multisymptom illness." 

Accordingly, a VHA rheumatologist provided an etiological opinion in July 2017.  In this regard, he reported that the Veteran had chronic persistent symptoms of chest pain and shortness of breath.  He noted that she had an extension evaluation with normal imagining, pulmonary function, and cardiac testing.   The VHA rheumatologist found that, upon his review of the record, there was no specific unifying diagnosis or diagnoses to which such symptoms could be attributed.  Therefore, all that was left was descriptive diagnoses of chest pain and shortness of breath.  Here, the VHA rheumatologist indicated that, while there was not an underlying disease or condition that had been identified, as often occurred in Medicine, such symptoms should be considered diagnoses in their own right.  The VHA rheumatologist further indicated that, just because an underlying disease could not be found, the symptoms the Veteran had reported could not be summarily dismissed, and he believed such symptoms should be considered the diagnosis/diagnoses in this case. 

Additionally, the VHA rheumatologist reported that there was evidence in the statements and testimony of the Veteran's friends, family, and military colleagues that the symptoms of chest pain and shortness of breath had their onset during her periods of active duty service.  Here, the VHA rheumatologist noted that he concurred with the numerous VA examination reports that there was no documentation of these problems while the Veteran was on active duty; however, the written testimony of her Sergeant in November 1995 indicated that the symptoms were present.  The VHA rheumatologist further noted that the Sergeant's testimony stated that the Veteran asked him whether other personnel were reporting chest pain and headaches because she was experiencing both.  In addition, the VHA rheumatologist indicated that her Sergeant stated "I witnessed Specialist [Veteran] having chest pain and difficulty breathing."  The VHA rheumatologist further indicated that there was documentation of the Veteran having been referred in December 1994 to Cardiology from the Persian Gulf Clinic because of an abnormal electrocardiogram which had nonspecific ST and T wave changes.  Subsequently, an echocardiogram was performed in January 1993 that was normal.  

The VHA rheumatologist reported that there were also several lay statements that the Veteran was not in the same health since returning from the Gulf War/Operation Desert Storm due to a variety of things, including headaches, depression, chest pains, and complaints of shortness of breath.  Here, the VHA rheumatologist noted that the friend and family statements did not clearly state that the symptoms began during her period(s) of active duty, but it is implied in their written statements.  The VHA rheumatologist indicated that there was actually no specific disability attributed to the chest pain or shortness of breath because the objective testing was normal or negative; nonetheless, he believed, based on the records, it was as likely as not that these symptoms had their onset during some period of the Veteran's active duty service. 

Furthermore, the VHA rheumatologist noted that whether the symptoms the Veteran reported resulted in chronic disability was a more difficult determination.  Here, the VHA rheumatologist reported that the objective documentation and testing had not demonstrated any disability or impairment; that early on, even the Veteran's own reporting did not indicate a disability; and it was not until more recently that the Veteran indicated physical limitations from these symptoms.  The VHA rheumatologist indicated that the Veteran now reported being impacted very much by these symptoms and it was her perception that they affected her function and day-to-day activities.  The VHA rheumatologist further indicated that the Veteran reported difficulty working in April 2011 due to pain and fatigue such that she had to take a leave from work, and there was documentation from her work supervisor that her job performance and attendance had dropped because of health issues.  Therefore, while there was no objective documentation of chronic disability from these symptoms, subjectively the Veteran and testimony indicated diminished function from the chest pain, muscle pain, shortness of breath, and fatigue. 

Moreover, the VHA rheumatologist reported that in reviewing the records, he did not find evidence to suggest the Veteran had a medically unexplained chronic multisymptom illness.  Here, the VHA rheumatologist indicated that the Veteran had an extensive evaluation with numerous tests and laboratory studies which did not reveal any evidence of systemic inflammation, cardiac disease, pulmonary disease, or musculoskeletal disease.  The VHA rheumatologist further indicated that there had been no evidence or suggestion of an autoimmune disease, chronic inflammation, or physiologic or structural evidence of heart, lung, nervous system, or musculoskeletal disease that would explain the Veteran's symptoms in any of the test results. 

The VHA rheumatologist also noted that, while the Veteran reported severe symptoms, there had not been any physical examination abnormalities, and he did not find reports that the Veteran had complaints out of proportion to the physical findings in any of the documentation, although it could be inferred from the information.  The VHA rheumatologist reported that he did not see any mention of somatization, hysteria, conversion reaction, or malingering in the records; therefore, he believed the complaints, despite the absence of objective abnormalities, should be accepted at face value. 

Additionally, the VHA rheumatologist indicated that he could not attribute the Veteran's symptoms of fatigue, night sweats, and weight loss (which had been documented) to a known clinical diagnosis.  Here, the VHA rheumatologist noted that the Veteran did report severe chronic fatigue; however, she did not meet diagnostic/classification criteria for a diagnosis of chronic fatigue syndrome.  The VHA rheumatologist reported that chronic fatigue is quite pervasive in the general population and in many veterans and, while most did not have a diagnosis of chronic fatigue syndrome, they could still be quite incapacitated by the fatigue even in the absence of a formal diagnosis.  The VHA rheumatologist further reported that fatigue occurs often in those with PTSD or chronic pain, and it was quite common for those with chronic unexplained symptoms, as in this case, to report fatigue because of concern of having an underlying condition with a poor prognosis that had not been found yet. 

Furthermore, the VHA rheumatologist found that it was at least as likely as not that the Veteran's fatigue, night sweats, and weight loss had their onset during her second period of active duty service.  Here, the VHA rheumatologist noted that there was a five-pound weight loss over two months in such period; an examination in July 1997 indicated night sweats, fluctuation in weight, and fatigue; and in a post-deployment health evaluation in 2003, the Veteran reported fatigue, non-restorative sleep, and generalized weakness.  The VHA rheumatologist further noted that the Veteran reported that she first started experiencing daily debilitating fatigue, in addition to myalgia and weight loss, after returning from the Gulf War; a statement from the Veteran's mother in 2008 indicated that she had lost so much weight she "looked like a skeleton;" and the Veteran's sister reported that the Veteran looked sick after losing so much weight in a letter from December 2008.  

Moreover, the VHA rheumatologist noted that it was difficult to find objective indications of a chronic disability from fatigue, night sweats, and weight loss; however, the testimony provided by the Veteran, and especially the family and employer letters, indicated impairment of function.  Here, the VHA rheumatologist reported that there was no evidence of an undiagnosed illness based on the review of the records; however, the Veteran reported that these symptoms had a significant effect on her day-to-day activities and created an impairment in function, which was corroborated by the lay statements. 

The VHA rheumatologist also indicated that the records did not support a medically unexplained chronic multisymptom illness as a cause of the Veteran's fatigue, weight loss, and night sweats.  The VHA rheumatologist noted that there was no indication of any systemic inflammation based on laboratory testing or other laboratory abnormalities.  The VHA rheumatologist further noted that the subjective complaints were significant, but there was no evidence of any underlying pathophysiology given the normal test results; however, such should not diminish the significance of the Veteran's symptoms and their impact on her life. 

The VHA rheumatologist concluded that it was as likely as not that the Veteran's symptoms of chest pain, shortness of breath, fatigue, weight loss, and night sweats began during her period(s) of active duty.  The VHA rheumatologist further concluded that there was no evidence to support the existence of a medically unexplained chronic multisymptom illness; and while there was no objective documentation of disability with any of the objective testing, the Veteran and other reported significant functional impairment and such must be taken into account in the decision. 

The Board finds that the July 2017 opinion provided by the VA rheumatologist is highly probative regarding a connection between the Veteran's symptoms of chest pain, shortness of breath, fatigue, night sweats, and weight loss, and her military service.  In this regard, the opinion reflects consideration of all relevant facts and the VHA rheumatologist provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's symptoms of chest pain, shortness of breath, fatigue, night sweats, and weight loss had their onset during her periods of service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Consequently, service connection for chest pain, shortness of breath, fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness, is warranted.  38 U.S.C.A. 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for chest pain and shortness of breath, claimed as due to an undiagnosed illness, is granted. 

Service connection for fatigue, night sweats, and weight loss, claimed as due to an undiagnosed illness, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


